                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

GUILFORD COLLEGE, et al.,

             Plaintiffs,

      v.                                        Civil Action No. 18-cv-891

KIRSTJEN NIELSEN, et al.,

             Defendants.


           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                  AND PARTIAL SUMMARY JUDGMENT

RELIEF RESPECTFULLY REQUESTED ON OR BEFORE FEBRUARY 4, 2019


      Pursuant to Federal Rules of Civil Procedure 56 and 65 and Local Civil Rules 56.1

and 65.1, Plaintiffs Guilford College, Guilford College International Club, The New School,

Foothill De-Anza Community College District, Haverford College, The American

Federation of Teachers, Jia Ye, and Sen Li respectfully move this Court for a preliminary

injunction suspending the effectiveness, pending resolution of this lawsuit, of the

memorandum entitled Accrual of Unlawful Presence and F, J, and M Nonimmigrants, issued

by Defendant United States Citizenship and Immigration Services (USCIS) on August 9,

2018 and bearing the file number PM-602-1060.1 (the August 2018 Memorandum); and of

the memorandum with the same title issued on May 10, 2018 and bearing the file number

PM-602-1060. Plaintiffs also move, additionally, for summary judgment on the two claims

described below.




      Case 1:18-cv-00891-LCB-JEP Document 15 Filed 12/14/18 Page 1 of 4
       As set out more fully in their memorandum in support of this motion, Plaintiffs are

entitled to preliminary injunctive relief because they are likely to succeed on the merits of

their claims that the August 2018 Memorandum (1) is a legislative rule that is invalid for

failure to observe the notice-and-comment procedures imposed by the Administrative

Procedure Act, see 5 U.S.C. §§ 553, 706(2); and (2) is invalid because it conflicts

substantively with the Immigration and Nationality Act, see 8 U.S.C § 1182(a)(9)(B); 5

U.S.C. § 706(2).

       Plaintiffs are also likely to suffer irreparable harm in the absence of an injunction, and

the balance of equities and the public interest both favor preliminary injunctive relief.

Because plaintiff Jia Ye may suffer irreparable harm on February 5, 2019—and plaintiff Sen

Li will suffer irreparable harm shortly thereafter—we respectfully request that the Court

enter relief on or before February 4, 2019. Plaintiff Jia Ye and Sen Li just now joined this

lawsuit as new plaintiffs, as they were not party to the original complaint.

       To that end, plaintiffs respectfully suggest that the parties present briefs with the

following schedule:

           January 7, 2019: Government opposition to plaintiffs’ motion for preliminary

              injunction and summary judgment.1

           January 15, 2019: Plaintiffs’ response in support of their motion.




1
    The government had previously requested that Plaintiffs consent to a responsive date in
this case of January 7, 2019 in view of the holiday season. Plaintiffs agree to that date, but
respectfully submit that the circumstances preclude any additional extension of time in this
matter.




      Case 1:18-cv-00891-LCB-JEP Document 15 Filed 12/14/18 Page 2 of 4
       Plaintiffs further request, pursuant to Local Civil Rule 65.1(b) and Section G(2) of

this Court’s Policies and Procedures for Civil Cases, that they be permitted to present oral

argument in support of this motion for preliminary injunction and summary judgment.

                                           Respectfully submitted,

                                           /s/ Paul W. Hughes
H. Ronald Klasko*                          Paul W. Hughes
Klasko Immigration Law Partners, LLP          D.C. Bar No. 997235
1601 Market Street, Suite 2600             Michael B. Kimberly
Philadelphia, PA 19103                        D.C. Bar No. 991549
(215) 825-8600                             Andrew A. Lyons-Berg*
rklasko@klaskolaw.com                      Mayer Brown LLP
                                           1999 K Street NW
Counsel for Plaintiffs                     Washington, DC 20006
                                           (202) 263-3000
David J. Strom*                            (202) 263-3300 (fax)
Jessica Rutter                             phughes@mayerbrown.com
American Federation of Teachers            mkimberly@mayerbrown.com
555 New Jersey Ave. NW
Washington, DC 20001                       Cory S. Menees
(202) 879-4400                             N.C. State Bar No. 045111
dstrom@aft.org                             Mayer Brown LLP
jrutter@aft.org                            214 North Tryon Street, Suite 3800
                                           Charlotte, NC 28202
Counsel for the American                   (704) 444-3500
Federation of Teachers                     cmenees@mayerbrown.com

                                           Counsel for Plaintiffs

* Notice of Special Appearance Forthcoming




      Case 1:18-cv-00891-LCB-JEP Document 15 Filed 12/14/18 Page 3 of 4
                            CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system and have verified that such filing was sent

electronically using the CM/ECF system to counsel for defendants.

Dated: December 14, 2018                                          /s/ Paul W. Hughes




      Case 1:18-cv-00891-LCB-JEP Document 15 Filed 12/14/18 Page 4 of 4
